





Exhibit 10.9
October 19, 2020




Carrie Hightman


Dear Carrie:


This Letter Agreement confirms our decision concerning your employment status
with NiSource, Inc. (the “Company”) and its affiliated entities (collectively,
“Affiliates” and each an “Affiliate”) and sets forth our mutual agreement with
respect to all matters relating to your separation from the Company and its
Affiliates.




1.Transition Period


You will step down from your role as Chief Executive Officer, Columbia Gas of
Massachusetts, effective as of the closing of the sale of substantially all of
the assets of Bay State Gas Company d/b/a Columbia Gas of Massachusetts (“CMA”)
and certain related assets to Eversource Energy. You will continue to serve as
Executive Vice President and Chief Legal Officer through January 29, 2021 or
your earlier termination of employment by the Company without Cause (as defined
herein) (the “Separation Date”).  On the Separation Date or, if applicable, the
earlier termination of your employment, you shall relinquish the duties of
Executive Vice President and Chief Legal Officer of the Company and any other
position you hold with the Company or any of its Affiliates.


Through the Separation Date or, if applicable, the earlier termination of your
employment, you will continue to be paid your current base salary and
participate in all employee benefit plans of the Company and any of its
Affiliates in which you currently participate through the Separation Date. If
you do not resign and are not discharged for Cause prior to your Separation
Date, you timely sign and do not revoke this Letter Agreement in the 7-day
revocation period and you have signed the Supplemental Release (as defined
herein) and not revoked it during the 7-day revocation period, you will be
eligible to receive the severance payment described in the Severance Payments
section below. For purposes of this paragraph, "Cause" shall mean: a) violation
of the Code of Business Conduct; b) your failure to perform your duties,
obligations and responsibilities; c) violation of the terms of this Letter
Agreement; or d) your conviction for commission of a felony.


2.Business Transition


    -1-    

--------------------------------------------------------------------------------









You agree to cooperate fully to ensure a smooth transition. As part of your
transition services before and after the Separation Date, you agree, at the
request of the Company’s counsel, to prepare for, and provide testimony at trial
or deposition in any litigation in which the Company or any of its Affiliates
are involved. Your employment, retention and compensation under this Letter
Agreement will not be dependent on the outcome of any litigation or the content
of any testimony that you provide therein (other than the truthfulness thereof).


3.Severance Benefits


In accordance with the terms of the Severance Policy for Employee Job Level D2
and Above (Certain Directors and above) (the “Policy”), you will be eligible to
receive severance payments and benefits pursuant to the Severance Policy for
Employee Job Level D2 and Above (Certain Directors and above) (the “Policy”).
Provided you have not accepted employment with another Affiliate,
you do not resign and are not discharged for Cause prior to your Separation
Date, you have timely signed this Letter Agreement and not revoked it during the
7-day revocation period and you have signed the Supplemental Release and not
revoked it during the 7-day revocation period, you will receive no later than
sixty (60) days after the Separation Date (a) a lump sum payment in the amount
of $500,000 (which is equal to 52 weeks of pay) and (b) a lump sum payment
equivalent to 130% of 12 months of COBRA (as described in Paragraph 5), for use
by you to pay for continuation coverage premiums for the medical, dental, and
vision coverage in which the you were enrolled immediately before your
employment end date. For the avoidance of doubt, receipt of the COBRA lump sum
payment does not constitute election of, or enrollment in, COBRA continuation
coverage. Legally mandated deductions for social security and federal, state and
local taxes will be withheld from each lump sum.


4.Other Benefits


Your eligibility to participate in any benefit programs of the Company or any of
its Affiliates will be in accordance with the terms of such programs.


Regardless of whether you execute this Letter Agreement, you will: (a) receive a
lump sum payment for any accrued and unused vacation pay to which you are
entitled as of the Separation Date; and (b) be paid out vacation and floating
holidays that have been banked by you (subject to the 640 hour banking maximum).
Such payments will be included in your final regular paycheck as an active
employee. In either case, the payment will be subject to legally-mandated
deductions for social security and federal, state and local taxes.
    -2-    

--------------------------------------------------------------------------------











5.COBRA Coverage


The termination of your employment is a qualifying event for purposes of COBRA
(as defined in Section 4980B of the Internal Revenue Code of 1986, as amended
(the “Code”), and Sections 601-609 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), or any successor sections). The Company will
notify you and/or your dependents of the insurance coverage which you may
continue on a self-pay basis, as provided by COBRA, upon termination of your
employment. To elect COBRA continuation coverage, you must follow the enrollment
instructions included in that COBRA election notice.


6.NiSource Re-Employment


Notwithstanding Section 8 of the Policy, you shall be eligible for re-employment
with the Company; provided that, if you seek re-employment with the Company or
any of its Affiliates and are subsequently re-hired within 12 months of your
Separation Date, then a pro-rata portion of your severance payment must be
repaid as of the rehire date as a condition of re-employment.


If you are rehired and your position is subsequently eliminated, management
reserves the right to base any severance payments on your rehire date.


7.Return of Property


You agree to return to the Company and its Affiliates any and all of its
property and information, including but not limited to, keys, employee
identification or security access cards, telephones, computing equipment, and
credit cards on or before your Separation Date.


8.Confidentiality


You acknowledge that during your employment by the Company you had access to
confidential information and confidential financial data of the Company and its
Affiliates.


You further acknowledge that during your employment you may have developed
confidential business information for the Company and one or more of its
Affiliates, may have made inventions, and/or may have established relationships
with the Company’s and one or more of its Affiliates’ customers and potential
customers.


    -3-    

--------------------------------------------------------------------------------









In order to preserve the property, inventions, business, and goodwill of the
Company and each of its Affiliates, you agree that during and after your
employment, all knowledge and information not known to the public respecting the
Company’s or any of its Affiliates’ inventions, designs, products, services,
machinery, methods, systems, improvements, forecasts, strategic and other plans,
financial data, and other confidential information, including customer
information such as names and addresses of customers and potential customers,
pricing information relating to any services performed or products sold by the
Company or any of its Affiliates , and all information relating to the special
and particular business needs of the Company or any of its Affiliates or their
customers and potential customers, shall remain the exclusive property of the
Company and each of its Affiliates, respectively, and shall be regarded by you
as strictly confidential and shall not be directly or indirectly used or
disclosed without the Company’s written permission.


Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business or the business of any of its Affiliates which are in your
possession or under your control, including customer and potential customer
lists, product lists, and marketing material, whether in written or electronic
data form; and you will delete, destroy or discard all copies of such
confidential information remaining in your possession.


You further acknowledge and agree that the Company’s remedy in the form of
monetary damages for any breach by you of any of the provisions of this section
may be inadequate and that, in addition to any monetary damages for such breach,
the Company shall be entitled to institute and maintain any appropriate
proceeding or proceedings, including an action for specific performance and/or
injunction.


9.Release of Claims


In consideration of the payments and benefits described herein, the sufficiency
of which is hereby acknowledged, you, your heirs, executors and administrators,
do hereby knowingly and voluntarily fully, finally and unconditionally release
and forever discharge, to the full extent permitted by law, the Company, and its
parent, sister and subsidiary corporations and all their affiliates, partners,
shareholders, related entities, their employee benefits plans and the plans'
trustees, administrators, and fiduciaries, divisions, predecessors, successors
and assigns, representatives, current and former employees, officers, directors
and agents and attorneys, in their personal and corporate capacities
(collectively referred throughout the remainder of this Letter Agreement as the
"the Released Parties"), of and from any and all liabilities, actions, causes of
action, claims, rights, obligations, charges, damages, costs, attorneys’ fees,
suits, re-employment rights and demands of any and every kind, nature and
character, known and unknown, asserted and
    -4-    

--------------------------------------------------------------------------------









unasserted, liquidated and unliquidated, absolute and contingent, in law or in
equity, enforceable under any local, state, or federal statute or ordinance, or
under the common laws of the United States, against the Released Parties
occurring or arising prior to you signing this Letter Agreement, including but
not limited to, all claims relating to the Age Discrimination in Employment Act
of 1967 (“ADEA”), as amended, and the Older Workers Benefits Protection Act
(“OWBPA”), 29 U.S.C.§ 621 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S. C. § 2000e et seq.; the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. § 1001 et seq. (excluding claims for vested
benefits); the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et
seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq.
(excluding claims for unpaid wages); the Civil Rights Act of 1866, 42 U.S.C. §
1981 et seq.; the Worker Adjustment Retraining Notification Act, 29 U.S.C. 2101§
et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. §1514A; the
Family and Medical Leave Act 29 U.S.C. §2601 et seq; and the State of Indiana’s
civil rights statutes or any other state or local statute or common law
doctrine; any and all claims relative to any agreement relating to your
employment with the Released Parties, including any claims under the doctrines
of defamation, libel, slander, invasion of privacy, intentional infliction of
emotional distress, whistleblowing, interference with contractual relations,
retaliatory discharge, breach of contract, wrongful discharge, breach of implied
contract or implied covenant of good faith or fair dealing, and any other
statute, authority or law, providing a cause of action relating to your
employment by or the termination of your employment with the Released Parties;
provided, however, that you do not release: (i) any vested benefits or payments
to which you are entitled under the terms of any applicable benefit plans of the
Company or its Affiliates, (ii) any claim to unemployment insurance or workers’
compensation benefits, where applicable, (iii) your rights under this Letter
Agreement or (iv) any other claim the law precludes you from waiving by
agreement.


You acknowledge and agree that this release is being given only in exchange for
consideration to which you are not otherwise entitled.


You represent that you have read and understand the terms of this Release of
Claims. You understand that this Release of Claims is applicable to any claims
arising prior to the date of this Letter Agreement.


10.Rights Reserved


This Letter Agreement shall not apply to rights or claims that may arise after
the effective date of this Letter Agreement, and nothing in this paragraph or
this Letter Agreement:


a.Limits any right you may have to enforce this Letter Agreement;


b.Limits any right you have that cannot, by express and unequivocal terms of
law, be limited, waived, or extinguished by private
    -5-    

--------------------------------------------------------------------------------









agreement, including claims for (i) unemployment or workers’ compensation, (ii)
vested rights under ERISA, or (iii) reimbursement of expenses under the
Company’s expense reimbursement policies;


c.Limits or affects your right to challenge the validity of this Letter
Agreement under the ADEA or the OWBPA;


d.Prevents you from, confidentially or otherwise (without informing the
Company), filing a charge or complaint with, or from participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, National Labor Relations Board, Securities and Exchange Commission,
Occupational Safety and Health Administration or any other any federal, state or
local agency charged with the enforcement of any laws; or


e.Limits your ability under any federal or state trade secret law, without
exposure to criminal or civil liability, to disclose trade secrets: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.


Notwithstanding your reservation of the foregoing rights, you understand and
agree that by signing this Letter Agreement, you are waiving rights to
individual relief (including backpay, frontpay, reinstatement or other legal or
equitable relief) in any charge, complaint, or lawsuit brought by you or on your
behalf, except for any right you may have to receive a payment from a government
agency (not the Company or any of its Affiliates) for information provided to
the government agency.


11.Affirmations


You affirm that you have not filed, caused to be filed, and are not presently a
party to any claim, complaint, or action against any of the Released Parties in
any forum or form, or if there are such claims, complaints or actions pending,
you agree to withdraw and/or dismiss all such claims, complaints or actions that
may be legally withdrawn and/or legally dismissed prior to the receipt of the
severance payment. You also affirm that you are not aware of any other claim you
may have against the Released Parties. You further affirm that you have reported
all hours worked as of the date of this Letter Agreement and have been paid
and/or have received all leave (paid or unpaid), compensation, wages, bonuses,
commission, and/ or benefits to which you may be entitled and that no other
leave (paid or unpaid), compensation,
    -6-    

--------------------------------------------------------------------------------









wages, bonuses, commission and/or benefits are due to you, except as provided in
this Letter Agreement. You also affirm that you have no known workplace injuries
or occupational diseases. You also represent that you are not aware of any facts
on which a claim under the Fair Labor Standards Act, the Attorney Fees in Wage
Action Act, or under applicable state minimum wage or leave laws could be
brought. Notwithstanding the foregoing, nothing herein is intended to limit any
rights you may have pursuant to paragraph 11 of this Letter Agreement.




12.Non-Disparagement


You agree not to make any false or disparaging comments concerning the Company
or any of its Affiliates, their management or employees, or their operations,
whether orally or in writing, and whether concerning your employment with or
separation from the Company or otherwise, to any third party. The Company, in
turn, agrees to refer all prospective employment reference inquiries to its
third party administrator to verify your last position held and dates of
employment, and not to provide any additional information to prospective
employers concerning you or your employment, except as specifically authorized
by you. Notwithstanding the foregoing, nothing herein is intended to limit any
rights you may have pursuant to paragraph 11 of this Letter Agreement.


13.Outstanding Charges and Expenses


You hereby agree to pay the Company and any of its Affiliates any outstanding
amounts owed to the Company or any of its Affiliates, and further agree that by
signing this Letter Agreement you hereby authorize the Company to deduct any
outstanding charges from your final pay check and/or severance payment, as
permitted by applicable law.


14.Outplacement Assistance


You will be eligible for a defined package of Company-paid reasonable
outplacement assistance services through the consultant of the Company’s choice
for a period commencing on the date of your termination of employment and
continuing until the earlier to occur of you accepting other employment or
twelve months thereafter.


15.Governing Law


This Letter Agreement shall be construed in accordance with the laws of the
State of Indiana, including all matters of construction, validity and
performance, to the extent not preempted by federal law, and that any action
    -7-    

--------------------------------------------------------------------------------









brought by any party hereunder may be instituted and maintained only in the
appropriate court having jurisdiction over Lake County, Indiana.


16.Severability


In the event that one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, you and the Company shall have the option to cancel it.


17.Executive Severance Policy Incorporated By Reference

You acknowledge and agree that this Letter Agreement is subject to the terms and
conditions of the Policy in effect as of the date of this Letter Agreement. The
Policy is available upon request.


18.Supplemental Release


In addition to complying with the terms of this Letter Agreement, as an
additional condition precedent to your receipt of the severance benefits set
forth in paragraph 3, you also must provide a separately duly signed Waiver and
Release Agreement, in the form attached hereto as Exhibit A (the “Supplemental
Release”), after the Separation Date, and before the expiration of twenty-one
(21) calendar days after such date and not revoke it. The Company shall provide
you with a copy of the Supplemental Release on or around the Separation Date.


19.Section 409A of the Internal Revenue Code


    The payments pursuant to this Letter Agreement are intended to be exempt
from Section 409A of the Code, to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and
each payment hereunder shall be considered a separate payment. In furtherance of
this intent, this Letter Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions.


20.Complete Agreement


You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation or promise other than those expressly stated in this
Letter Agreement.


This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company
    -8-    

--------------------------------------------------------------------------------









relating to your separation and replaces any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Letter Agreement by these parties shall be binding unless reduced to
writing and signed by authorized representatives of these parties.


21.Important Information


You acknowledge and agree that:


a.You have 21 days from your receipt of this Letter Agreement within which to
review and consider signing the Letter Agreement (the “Consideration Period”)
and any changes made to the Letter Agreement, whether material or immaterial, do
not restart the Consideration Period;


b.You have been and are hereby advised in writing to consult with an attorney of
your choice prior to signing this Letter Agreement;


c.You have read and fully understand the terms of this Letter Agreement and have
knowingly, voluntarily and of your own free will agreed to those terms for the
purpose of fully and finally compromising and settling any and all claims,
disputed or otherwise, of any kind or nature that you ever had or may now have
against any Released Party arising out of your employment by, and/or separation
of employment from, the Company or any of its Affiliates, and arising out of any
other matter, whether known or unknown to you at the time of execution of this
Letter Agreement, to the extent permitted by law;


d.Your acceptance of the terms and conditions outlined in this Letter Agreement
is in lieu of any and all other severance programs offered by the Company and
any of its Affiliates and you knowingly and voluntarily waive participation in
all other severance programs offered by the Company or any of its Affiliates.


e.You are not waiving any claims that may arise after the execution of this
Letter Agreement under the Age Discrimination in Employment Act, or otherwise;
and


f.The Company’s performance under this Letter Agreement constitutes full and
complete payment of all amounts due to you from the Company and provides
additional consideration to which
    -9-    

--------------------------------------------------------------------------------









you are not otherwise entitled as a result of your separation from the Company’s
employ.


22. Revocation Period


You understand and agree that you have seven days following your execution of
this Letter Agreement (the “Revocation Period”) to revoke it, and that if you
elect to revoke it, this Letter Agreement shall be null and void in its
entirety. To effectively revoke this Letter Agreement, you must do so in writing
and deliver your notice of revocation, so that it arrives prior to the close of
business on the last day of the Revocation Period, to: Ken Keener, SVP & Chief
Human Resource Officer, 290 W. Nationwide Boulevard, Columbus, OH 43215.


23. Acceptance and Effective Date


To accept this Letter Agreement, you must sign and date both copies of the
Letter Agreement in the space provided below to signify your acceptance, and
return the Letter Agreement to Ken Keener, SVP & Chief Human Resource Officer,
290 W. Nationwide Boulevard, Columbus, OH 43215, prior to the close of business
(i.e., 5:00 p.m. Eastern time) on the last day of the Consideration Period. This
Letter Agreement shall become effective and irrevocable automatically upon the
expiration of the Revocation Period if it is not revoked in the manner discussed
in the preceding paragraph.





        Very truly yours,                                         image_01.jpg
[image_01.jpg]
                         
Ken Keener
SVP & Chief Human Resource Officer
    


    -10-    

--------------------------------------------------------------------------------









Acceptance:


I acknowledge that I have read and understand the provisions of this Letter
Agreement and represent that the execution of this Letter Agreement constitutes
my knowing and voluntary act, made without coercion or intimidation. I
understand and agree that this Letter Agreement is not enforceable or binding
upon me, my heirs, executors, and administrators unless or until such time that
it is signed by me and a representative of the Company below.






/s/ Carrie Hightman
                                
Carrie Hightman


October 19, 2020
                                
Date


/s/ [signature]
                                
WITNESS






FOR THE COMPANY:


/s/ Ken Keener
                                
Ken Keener, SVP & Chief Human Resource Officer
NOTE: TO BE SIGNED AFTER THE EMPLOYEE SIGNS ABOVE.


October 19, 2020
                                
Date










    -11-    

--------------------------------------------------------------------------------









EXHIBIT A
SUPPLEMENTAL RELEASE OF CLAIMS


This Waiver and Release Agreement (“Release”) is executed by _____________
(“you”) on this ____ day of ________________, 2021.


1.Release of Claims.


In consideration of the payments and benefits described in the Letter Agreement,
dated as of October 16 220, between NiSource, Inc. (the “Company”) and you (the
“Letter Agreement”), the sufficiency of which is hereby acknowledged, you, your
heirs, executors and administrators, do hereby knowingly and voluntarily fully,
finally and unconditionally release and forever discharge, to the full extent
permitted by law, the Company, and its parent, sister and subsidiary
corporations and all their affiliates, partners, shareholders, related entities,
their employee benefits plans and the plans' trustees, administrators, and
fiduciaries, divisions, predecessors, successors and assigns, representatives,
current and former employees, officers, directors and agents and attorneys, in
their personal and corporate capacities (collectively referred throughout the
remainder of this Release as the "the Released Parties"), of and from any and
all liabilities, actions, causes of action, claims, rights, obligations,
charges, damages, costs, attorneys’ fees, suits, re-employment rights and
demands of any and every kind, nature and character, known and unknown, asserted
and unasserted, liquidated and unliquidated, absolute and contingent, in law or
in equity, enforceable under any local, state, or federal statute or ordinance,
or under the common laws of the United States, against the Released Parties
occurring or arising prior to you signing this Letter Agreement, including but
not limited to, all claims relating to the Age Discrimination in Employment Act
of 1967 (“ADEA”), as amended, and the Older Workers Benefits Protection Act
(“OWBPA”), 29 U.S.C.§ 621 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S. C. § 2000e et seq.; the Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. § 1001 et seq. (excluding claims for vested
benefits); the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et
seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq.
(excluding claims for unpaid wages); the Civil Rights Act of 1866, 42 U.S.C. §
1981 et seq.; the Worker Adjustment Retraining Notification Act, 29 U.S.C. 2101§
et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. §1514A; the
Family and Medical Leave Act 29 U.S.C. §2601 et seq; and the State of Indiana’s
civil rights statutes or any other state or local statute or common law
doctrine; any and all claims relative to any agreement relating to your
employment with the Released Parties, including any claims under the doctrines
of defamation, libel, slander, invasion of privacy, intentional infliction of
emotional distress, whistleblowing, interference with contractual relations,
retaliatory discharge,
    -12-    

--------------------------------------------------------------------------------









breach of contract, wrongful discharge, breach of implied contract or implied
covenant of good faith or fair dealing, and any other statute, authority or law,
providing a cause of action relating to your employment by or the termination of
your employment with the Released Parties; provided, however, that you do not
release: (i) any vested benefits or payments to which you are entitled under the
terms of any applicable benefit plans of the Company or its affiliates, (ii) any
claim to unemployment insurance or workers’ compensation benefits, where
applicable, (iii) your rights under the Letter Agreement or (iv) any other claim
the law precludes you from waiving by agreement.


You acknowledge and agree that this Release is being given only in exchange for
consideration to which you are not otherwise entitled.


You represent that you have read and understand the terms of this Release. You
understand that this Release is applicable to any claims arising prior to the
date of this Release.


2.Rights Reserved


This Release shall not apply to rights or claims that may arise after the
effective date of this Release, and nothing in this paragraph or this Release:


a.Limits any right you may have to enforce the Letter Agreement;


b.Limits any right you have that cannot, by express and unequivocal terms of
law, be limited, waived, or extinguished by private agreement, including claims
for (i) unemployment or workers’ compensation, (ii) vested rights under ERISA,
or (iii) reimbursement of expenses under the Company’s expense reimbursement
policies;


c.Limits or affects your right to challenge the validity of the Letter Agreement
or this Release under the ADEA or the OWBPA;


d.Prevents you from, confidentially or otherwise (without informing the
Company), filing a charge or complaint with, or from participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, National Labor Relations Board, Securities and Exchange Commission,
Occupational Safety and Health Administration or any other any federal, state or
local agency charged with the enforcement of any laws; or


e.Limits your ability under any federal or state trade secret law, without
exposure to criminal or civil liability, to disclose trade secrets: (i) in
confidence to a federal, state, or local government
    -13-    

--------------------------------------------------------------------------------









official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


Notwithstanding your reservation of the foregoing rights, you understand and
agree that by signing this Release, you are waiving rights to individual relief
(including backpay, frontpay, reinstatement or other legal or equitable relief)
in any charge, complaint, or lawsuit brought by you or on your behalf, except
for any right you may have to receive a payment from a government agency (not
the Company or any of its affiliates) for information provided to the government
agency.


3.Affirmations


You affirm that you have not filed, caused to be filed, and are not presently a
party to any claim, complaint, or action against any of the Released Parties in
any forum or form, or if there are such claims, complaints or actions pending,
you agree to withdraw and/or dismiss all such claims, complaints or actions that
may be legally withdrawn and/or legally dismissed prior to the receipt of the
severance payment. You also affirm that you are not aware of any other claim you
may have against the Released Parties. You further affirm that you have reported
all hours worked as of your Separation Date (as defined in the Letter Agreement)
and have been paid and/or have received all leave (paid or unpaid),
compensation, wages, bonuses, commission, and/ or benefits to which you may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commission and/or benefits are due to you, except as provided in this Letter
Agreement. You also affirm that you have no known workplace injuries or
occupational diseases. You also represent that you are not aware of any facts on
which a claim under the Fair Labor Standards Act, the Attorney Fees in Wage
Action Act, or under applicable state minimum wage or leave laws could be
brought. Notwithstanding the foregoing, nothing herein is intended to limit any
rights you may have pursuant to paragraph 3 of this Release.


4.Governing Law


This Release shall be construed in accordance with the laws of the State of
Indiana, including all matters of construction, validity and performance, to the
extent not preempted by federal law, and that any action brought by any party
hereunder may be instituted and maintained only in the appropriate court having
jurisdiction over Lake County, Indiana.


5.Severability


    -14-    

--------------------------------------------------------------------------------









In the event that one or more of the provisions contained in this Release shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
you and the Company shall have the option to cancel it.


6.Important Information


You acknowledge and agree that:


a.You have 21 days from your receipt of this Release within which to review and
consider signing the Release (the “Consideration Period”) and any changes made
to the Release, whether material or immaterial, do not restart the Consideration
Period;


b.You have been and are hereby advised in writing to consult with an attorney of
your choice prior to signing this Release;


c.You have read and fully understand the terms of this Release and have
knowingly, voluntarily and of your own free will agreed to those terms for the
purpose of fully and finally compromising and settling any and all claims,
disputed or otherwise, of any kind or nature that you ever had or may now have
against any Released Party arising out of your employment by, and/or separation
of employment from, the Company or any of its affiliates, and arising out of any
other matter, whether known or unknown to you at the time of execution of this
Release, to the extent permitted by law;


d.Your acceptance of the terms and conditions outlined in the Letter Agreement
is in lieu of any and all other severance programs offered by the Company and
any of its affiliates and you knowingly and voluntarily waive participation in
all other severance programs offered by the Company or any of its affiliates.


e.You are not waiving any claims that may arise after the execution of this
Release under the Age Discrimination in Employment Act, or otherwise; and


f.The Company’s performance under the Letter Agreement constitutes full and
complete payment of all amounts due to you from the Company and provides
additional consideration to which you are not otherwise entitled as a result of
your separation from the Company’s employ.


7.Revocation Period


    -15-    

--------------------------------------------------------------------------------









You understand and agree that you have seven days following your execution of
this Release (the “Revocation Period”) to revoke it, and that if you elect to
revoke it, the Letter Agreement and this Release shall be null and void in its
entirety. To effectively revoke this Release, you must do so in writing and
deliver your notice of revocation, so that it arrives prior to the close of
business on the last day of the Revocation Period, to: Ken Keener, SVP & Chief
Human Resource Officer, 290 W. Nationwide Boulevard, Columbus, OH 43215.


8.Acceptance and Effective Date


To accept this Release, you must sign and date both copies of the Release in the
space provided below to signify your acceptance, and return the Release to Ken
Keener, SVP & Chief Human Resource Officer, 290 W. Nationwide Boulevard,
Columbus, OH 43215 prior to the close of business (i.e., 5:00 p.m. Eastern time)
on the last day of the Consideration Period. This Release shall become effective
and irrevocable automatically upon the expiration of the Revocation Period if it
is not revoked in the manner discussed in the preceding paragraph.





                    Very truly yours,    
        
image_01.jpg [image_01.jpg]


Ken Keener
SVP & Chief Human Resource Officer         


    -16-    

--------------------------------------------------------------------------------









Acceptance:


I acknowledge that I have read and understand the provisions of this Release and
represent that the execution of this Release constitutes my knowing and
voluntary act, made without coercion or intimidation. I understand and agree
that this Release is not enforceable or binding upon me, my heirs, executors,
and administrators unless or until such time that it is signed by me and a
representative of the Company below.




TO BE SIGNED AFTER THE SEPARATION DATE


                                
Carrie Hightman


                                
Date


                                
WITNESS






FOR THE COMPANY:




                                
Ken Keener, SVP & Chief Human Resource Officer
NOTE: TO BE SIGNED AFTER THE EMPLOYEE SIGNS ABOVE.


                                
Date














    -17-    